Citation Nr: 9912562	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  96-48 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from January 1968 to October 
1970.

This appeal arises from an April 1996 rating decision 
promulgated by the Philadelphia, Pennsylvania Regional Office 
(RO) that granted service connection for PTSD with an 
evaluation of 30 percent.  A Notice of Disagreement was filed 
in October 1996 and a Statement of the Case was issued in 
November 1996.  A substantive appeal was filed in December 
1996 with no hearing requested. 


FINDINGS OF FACT

1.  The veteran's claim for a rating in excess of 30 percent 
for PTSD is plausible, and all relevant evidence necessary 
for an equitable disposition of the appeal has been obtained 
by the RO.

2.  PTSD does not result in more than definite impairment of 
social or industrial adaptability as contemplated under the 
regulations in effect prior to November 7, 1996.

3.  PTSD has not resulted in flattened affect; abnormal 
speech; panic attacks more than one time a week; difficulty 
understanding complex commands; impairment of memory; 
impaired judgment; or impaired abstract thinking.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service personnel records indicate that he was 
in service in Vietnam from August 1968 to October 1970 as an 
Oper & Int Spec.  Awards and decorations received include the 
National Defense Service Medal, Vietnam Service Medal, 
Republic of Vietnam Campaign Medal with 60 Device, Combat 
Infantry Badge, Purple Heart, Purple Heart 1st Oak Leaf 
Cluster, Air Medal, Bronze Star Medal with "V" Device, and 
Bronze Star Medal 1st Oak Leaf Cluster.

While in service, the veteran was seen for acute anxiety 
reaction.

On a VA examination in March 1981, the veteran was diagnosed 
with adjustment disorder with mixed emotional features.  
There was no apparent social or industrial impairment 
attributable to a psychiatric disorder.  

In September 1995, the veteran filed a claim for service 
connection for PTSD.

On a VA examination in October 1995, the veteran indicated 
that when he was in Vietnam, he was with the airborne and 
infantry.  He was a company pointman and was on a 
reconnaissance team.  He had several combat related injuries.  
He stated that he committed mistakes when he was a company 
pointman that resulted in deaths of servicemen.  He would 
kill for no reason.  He tended to violate rules.  Post 
military service, the veteran had several jobs.  He had been 
married for 25 years.  He had been a heavy drinker, but had 
stopped drinking for the past ten years.  He had one 
psychiatric evaluation in the late 1970s but did not have 
follow up treatments.  The veteran stated that he had become 
increasingly angry with a bad temper over the past ten years.  
He currently worked as a lineman for an electrical company.  
He had been with the same company since 1973, but had held 
different jobs within the organization.  He was currently 
having trouble with his coworkers, and he had difficulty 
following rules.  He feared that he might lose his job but he 
did the work quite well.  He reported difficulty with company 
policies that resulted in conflicts with union members 
brought about by complaints by co-workers.  He had insomnia 
and would wake up in a sweat.  He had nightmares about his 
Vietnam experiences.  Noise and smells would cause 
flashbacks.  He was hypersensitive to noises.  He was uptight 
and needed to be kept busy.  He was irritable and quick to 
lose patience.  

On examination, the veteran spoke fast with some pressure.  
His affect was labile to the point of being tearful.  He had 
no suicidal ideations, his remote and recent memory was 
intact, his judgment was not grossly impaired, and his 
insight was partial.  The diagnoses included generalized 
anxiety disorder with features of post traumatic stress 
disorder.  The veteran's GAF was 60, representing moderate 
social and occupational impairment on account of his bad 
temperament, irritability, reliving symptoms of Vietnam, and 
guilt feelings toward his functions as a company pointman.  
It was additionally noted that reports of psychological 
testing were reviewed, and there was no change in diagnosis; 
psychological testing did support a diagnosis of PTSD.  The 
diagnoses on the psychology examination from October 1996 
included PTSD, chronic severe.  The GAF was "55-60 
(Occupational/Social impairment)."

By rating action of April 1996, service connection for PTSD 
was granted with an evaluation of 30 percent.  The RO has 
accepted a VA form 21-4138 as a timely filed substantive 
appeal, following the issuance of the Statement of the Case 
on this matter.  The current appeal to the Board arises from 
the April 1996 rating action.

In January 1997, VA outpatient records from June 1996 to 
December 1996 were entered into the record.  When seen in 
June 1996, the veteran reported problems sleeping.  The 
assessment was insomnia due to PTSD.  He was referred for a 
consultation at the mental health clinic.  When seen, he 
complained of inability to sleep, worsening temper, trouble 
at work, and depression.  On examination, the veteran had 
some hyperkinesis with fidgeting.  His memory was intact, 
judgment was not grossly impaired, and insight was partial.  
He did not have suicidal or homicidal ideations.  He got 
along with his wife and children.  The diagnoses included 
chronic PTSD.  In August 1996, he complained that his 
insomnia persisted, and that he was sleeping only two hours 
per night.  It was noted that he was still working full time, 
but was returning to work as a lineman following an arm 
injury which required him to do less strenuous work.  The 
examination revealed that he was mildly depressed.  The 
impression was PTSD with depression.  

When seen at the outpatient clinic in September 1996, it was 
noted that the veteran looked tired and sleepy.  The 
assessment was PTSD and depression/insomnia.  Other visits 
that same month discussed the veteran's problems with 
insomnia.  When seen in November 1996, he reported that he 
controlled his temper, but that it took a lot of energy.  He 
was non-agitated, relevant, coherent and oriented times 
three.  Depressive symptoms persisted.  It was indicated that 
he had the help of his family.  The following month, he 
reported better temper control but increased nightmares.  He 
reported getting along with his family.  In December, his 
complaints of insomnia continued.  He reported being able to 
control impulses, but that he had suicidal thoughts.  There 
was no psychomotor retardation.  He was relevant and 
spontaneous.

On a VA psychological examination in February 1997, the 
veteran indicated that he always questioned authority.  His 
difficulties with authority had put his job in trouble.  The 
veteran had an adjustment disorder which wartime activities 
served to strengthen and reinforce.  Currently, he was 
isolated and had extreme reactivity to real and imagined 
threats.  The diagnoses included PTSD.  The GAF was 55, 
representing serious impairment in social and familial 
functions.   

On a VA psychiatric examination in September 1998, it was 
noted that the veteran was employed at the same job since 
1981 and was a union steward and was active in representing 
employees.  He had many acquaintances but few close friends.  
He was close to his family and had a stable relationship with 
his wife.  He had no hobbies except an interest in 
archeology.  On examination, there was no evidence of 
hallucinations or delusions.  His affect was appropriate.  He 
denied thoughts of harm to self or others.  There was no 
cognitive impairment.  His memory was intact, his insight was 
good, and his judgment was not impaired.  He slept three to 
fours a night.  The examiner indicated that he concurred with 
the diagnosis of PTSD.  The veteran's industrial impairment 
was mild and his social impairment was moderate.  His current 
GAF was 60.

II.  Analysis

A claim for an increased evaluation is well-grounded if the 
claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In this case, the 
veteran has asserted that his service connected disability is 
worse than currently evaluated, and he has thus stated a 
well-grounded claim.  All evidence necessary for an equitable 
disposition of the veteran's claim has been obtained, and the 
VA has fulfilled its duty to assist.  38 U.S.C.A. § 5107(a) 
(West 1991).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable the VA to make 
a more precise evaluation of the level of the disability and 
of any changes in the condition.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Court has also held that unlike claims for increased 
ratings, "staged ratings" or separate ratings for separate 
periods of time based on the facts found may be assigned 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In this case, as the April 
1996 rating action was an initial grant of service connection 
for the veteran's PTSD, the Board will consider the proper 
evaluation(s) to be assigned for the veteran's service 
connected PTSD in accordance with Fenderson.  

By rating action in April 1996, service connection was 
awarded for PTSD; a 30 percent rating was assigned from 
September 1995 under Diagnostic Code (DC) 9411 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4. 

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 30 
percent evaluation required definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation required that 
the ability to establish or maintain effective or favorable 
relationships with people be considerably impaired and that 
reliability, flexibility and efficiency levels be so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating was 
assigned when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9400 (1995). 

In Hood v. Brown, 4 Vet. App 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, 
whereas the other terms used under the old criteria in rating 
psychiatric disabilities such as PTSD were "quantitative" 
in character.  The Board was invited to "construe" the term 
"definite" in a matter that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons and bases" for it 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous and moderately large in 
degree."  It represents a degree of social and industrial 
that is "more than moderate but less than large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93) (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).  

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (1997) and are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).    30

38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  

The record does not support the veteran's claim for a rating 
in excess of 30 percent, under either the old or the new 
criteria for evaluating psychiatric disorders since the 
initial grant of service connection in April 1996.

On a VA examination in October 1995, the veteran's Global 
Assessment of Function was 55-60.  On a VA examination in 
February 1997, the veteran's GAF was 55.  On a VA examination 
in September 1998, it was 60.  The criteria to determine the 
correct score on this scale are found in the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS.  A score of between 51 and 60 
contemplates moderate symptoms or moderate difficulty in 
social, occupational or school functioning.  A score between 
41 and 50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job.)  

The evidence shows that the veteran reports depression, 
nightmares, flashbacks, anger, and insomnia.  It is pertinent 
to note that the veteran is currently employed and has been 
with the same company for many years.  He is a union steward 
and is apparently able to deal with other employees in this 
capacity.  His marriage appears stable, and he reports being 
close to his family.

The evidence of record taken as a whole does not show that 
the veteran's ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
as the term considerable has been defined by the General 
Counsel, and that the reliability, flexibility and efficiency 
levels are so reduced by reason of psychoneurotic symptoms as 
to result in considerable industrial impairment. 

Additionally, the evidence does not show occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work and social relationships.  The veteran 
indicated that he had some conflicts with coworkers, however, 
the evidence does not show that this has affected his ability 
to retain employment.  Finally, while he has had depression, 
the evidence of record does not establish that the totality 
of the symptomatology is more closely analogous to the 
requirements for the next higher rating.

In summary, when consideration is given to the veteran's 
symptomatology and to his occupational and social 
functioning, a rating in excess of 30 percent from the 
initial grant of service connection is not warranted.


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

